Title: To James Madison from Thomas Appleton, 26 May 1804 (Abstract)
From: Appleton, Thomas
To: Madison, James


26 May 1804, Leghorn. “By advices received from Como. Preble it Appears that on the 15th. instant he was Again at Naples, where he had Arrived from Tunis, and was then on the eve of his departure for Malta, with intention to touch at Messina, for the purpose of taking six gun-boats, several Mortars, together with some Amunition which had been loaned by his Sicilian Majesty Agreeably to an Arrangement entered into by Mr. Barnes, the Consul for Sicily, in order to proceed before Tripoli. Yesterday a vessel Arrived from Tunis, which place she left on the 3d. instant, and I am informed by the Captain, that War was not then declared by that regency against the U:States—he adds, further, that he had not heard it mentioned as a probable event. It were surely Sir much to be desired that some punishment could be inflicted on those unworthy Citizens, who escaping the vigilance and watchfulness of their Consuls in Europe, make use of their passports for the purpose of concealing the subjects of Nations at War with those we reside Amongst. A flagrant example of this kind has lately taken place here—a certain Henry Benson, native of Scituate in the state of Massachusetts, and of late a Merchant in Boston, Applied to me for a passport for himself and servant to proceed to Hambourg on some commercial concerns. I confess his travelling with a servant Appeared somewhat extraordinary, however upon enquiry I found that he really brought with him an American Citizen in that capacity; I therefore without further delay gave him a passport As he had required. In the course of a very few days after I was Advised that he had been Arrested at Ferrara. As I had a particular friend in Mr. Tassoni Minister of the Italian republick at florence, I lost no time in requesting his Mediation with the government he represented, to obtain the liberation of Benson: but I was soon informed the real cause of his Arrestation; inasmuch as he had concealed under the dress of a servant, an english subject by the name of Richards, then viewed as a prisoner of War, as all the british subjects here had long been in a state of Arrest. You will find inclosed sir, Copies of my Notes to Mr. Tassoni, likewise his replies to them, by which you will see, that Benson has been enlarged, from the high respect the Vice-President Melzi bears to the illustrious character of the President of the United states.
“I know Sir, with how much zeal you embrace those objects which may have a tendency to the advancement of our Commerce, I have taken the liberty to offer a few words on the trade of the black-sea; as possibly some of the minute parts may have escaped your observation. As several Nations enjoy the privilege of traffick in the ports under the Russian as well as the Turkish empires, I have long thought the obtaining this permission for the U:States, would become ⟨a⟩ branch of much importance to us especially As the Articles drawn from thence, Are precisely those We stand most in need of, and that We now procure from St. Petersburgh. I believe Hemp, sail-cloth, and iron, are the principal objects we import from Russia, and which at all times Are to be had at Taganrock, or (in the language of the Country) Temruk at the entrance of the gulph of Asoph, at a rate I find on examination of the Average prices current, never less than forty per centm. better terms than at St. Petersburgh. This will not appear extraordinary when We Consider they Are brought direct by water conveyance from Siberia. West-india produce meets generally a ready sale at Smyrna particularly sugar. Our merchants could there purchase Tenedos and Samos wines, adding a variety of other Articles the growth or manufacture of the islands, and with the remaining part in Specie, or bills, proceed to the place I have mentioned, or to Odesso. It would be necessary that our Ships should be at Smyrna in the Spring, in order to improve the temperate season to Accomplish their voyage, before the setting in of the tempestuous months in the prosecution of it, I see no other inconveniences than those we are exposed to in pursuing that of St. Petersburgh, excepting the distance is somewhat increased; but then this is abundantly compensated I Conceive, by the difference of the prices. I may with confidence assure you, that until a treaty of Commerce is entered into with the Porte, no American Consul will ever be Acknowledged in the Ottoman empire. To obtain this desirable end could with much ease be Accomplished, through the Mediation of any power with whom We are in Alliance, and who has an Accredited Agent at Constantinople—in the present Conjuncture (with submission to your superior judgement) france appears to me the most eligible. About the time the first American Vessels went to Smyrna, the british minister at Constantinople received instructions from his Court to protect our Citizens, and their property. We have then hitherto enjoyed the same privileges in common with the subjects of his britanick Majesty by paying the Consulage which is very Small, when compared with the duties demanded by the government, without the benefit of some foreign tariff. We may therefore Continue to enjoy this advantage so long as England shall think proper or derive our protection from a treaty of our own forming. You best know Sir with how much facility such instructions Could be obtained from the first Consul to his Minister at the Porte, or in short, whether all I have written on the subject is worthy of your Consideration. It is the result of an uninterrupted correspondence I have many months held for this purpose, with persons whom I deem the best informed, either As to the mode of obtaining a treaty, or as to the prices of the Articles, which have been taken from their average sales during the last six years.”
